UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7813



MICHAEL J. WILLIAMS,

                                               Plaintiff - Appellant,

     versus

HARLEY G. LAPPIN; KIM WHITE; B. G.      COMPTON;
JERRY JONES; OFFICER STRICKLAND;         OFFICER
STORY; G. COOPER; OFFICER GIDDINS;       OFFICER
MOLLICA;   JESSICA   JONES;  OFFICER     TORRES;
OFFICER BOURQUE; C/O FLANARY; OFFICER   JOHNSON;
OFFICER ELDRIDGE; OFFICER MARQUES;       HARRELL
WATTS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-04-625-7)


Submitted:    March 28, 2005                 Decided:   April 29, 2005


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael J. Williams appeals the district court’s order

denying relief on his Bivens* complaint.        We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.   See Williams v. Lappin,

No. CA-04-625-7 (W.D. Va. filed Oct. 26, 2004; entered Oct. 27,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




     *
      Bivens v. Six Unknown Named      Agents    of   Fed.   Bureau   of
Narcotics, 403 U.S. 388 (1971).

                               - 2 -